December 17, 2004


Mr. Jerry D. Bullard
Suchocki Bullard & Cummings, P.C.
One Summit Avenue, Suite 312
Fort Worth, TX 76102
Mr. James Lanter
Lanter Westermann, P.C.
226 Bailey Avenue, Suite 100
Fort Worth, TX 76107

RE:   Case Number:  04-0215
      Court of Appeals Number:  02-01-00397-CV
      Trial Court Number:  348-173884-98

Style:      DALLAS FIRE INSURANCE COMPANY
      v.
      TEXAS CONTRACTORS SURETY & CASUALTY AGENCY, TOM YOUNG AND FRED
      THETFORD

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and renders judgment.   The  Court  delivered
the enclosed per curiam opinion and judgment in the above-referenced  cause.

      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Stephanie     |
|   |Lavake            |
|   |Mr. Thomas A.     |
|   |Wilder            |